Citation Nr: 0731943	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction, with claimed penile deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1956 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for erectile dysfunction and 
assigning a noncompensable evaluation.  The veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge in July 2006.

The Board remanded the case in March 2007.  Following 
development, the case now returns for further review.  


FINDING OF FACT

For the entire rating period beginning January 12, 2004, the 
veteran has had no deformity of the penis.  


CONCLUSION OF LAW

For the entire rating period beginning January 12, 2004, a 
compensable evaluation for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.115b, Diagnostic 
Code (DC) 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board notes that the appealed claim for a compensable 
initial evaluation for erectile dysfunction is "downstream" 
of the RO's grant of service connection for that disability 
by the appealed September 2004 rating action.  For such 
downstream issues, the VA General Counsel has held that a 
VCAA notice is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board accordingly 
here addresses the June 2004 VCAA notice afforded for the 
initial service connection claim, and subsequent development 
assistance.  The veteran was also afforded notice as to the 
question of an initial rating, by the appealed September 2004 
rating action, as well as by a June 2005 SOC.

The VCAA requirements have been fulfilled in this case.  By 
the June 2004 letter, the veteran was informed of the notice 
and duty-to-assist provisions of the VCAA.  By the June 2005 
SOC, he was informed of the governing rules and diagnostic 
criteria, and information and evidence necessary to 
substantiate his claim for a higher initial evaluation for 
erectile dysfunction.  These documents informed him of the 
bases of review and the requirements to sustain the claim for 
service connection and an initial rating for erectile 
dysfunction.  Also by the June 2004 letter and by a February 
2005 letter, issued following the veteran's September 2004 
submission of a notice of disagreement with the September 
2004 rating action, the veteran was requested to submit 
evidence in his possession.  He was also told by the June 
2004 letter that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

The June 2004 letter requested that the veteran inform of VA 
and private medical sources of evidence pertinent to his 
claim, and to provide necessary authorization to obtain those 
records.  By the February 2005 letter, the RO requested 
evidence and information pertinent to his appeal for a higher 
initial evaluation.  

The veteran submitted supportive records, inclusive of 
private treatment records and private medical opinion 
letters.  VA examination records were also associated with 
the claims folder.  The veteran has not indicated the 
existence of pertinent VA or private treatment records that 
have not been requested and obtained.  The Board accordingly 
concludes that appropriate records development has been 
undertaken, with indicated medical records obtained.  There 
remains no reasonable possibility that further development 
will produce additional records to further the claim.  

The veteran was afforded VA examinations in March 2004, 
August 2005, and May 2007, as discussed below.  The medical 
record amply documents his erectile dysfunction, including 
any ongoing private treatment.  

By an SSOC in June 2007, following issuance of the VCAA 
letter in June 2004, the September 2004 rating action, the 
development letter in February 2005, and the SOC in June 
2005, the veteran was informed of evidence obtained in 
furtherance of his appealed initial rating claim.  This SSOC 
meets the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra. 

The veteran addressed his claim for a higher initial 
evaluation in written statements, as well as at the hearing 
conducted before the undersigned Veterans Law Judge in July 
2006.  A transcript of that hearing is contained in the 
claims folder.  The written statements and hearing transcript 
are of record.  The veteran, in a June 2005 signed 
submission, expressly declined a hearing before the local 
Decision Review Officer (DRO).  

In February 2005 the veteran had requested a DRO informal 
hearing conference, and one was conducted in April 2005, as 
documented in the claims folder.  As the April 2005 record of 
that conference informs, the veteran was then further 
informed of the evidentiary requirements for a higher initial 
evaluation for his erectile dysfunction.  On the basis of 
that conference, special monthly compensation based on loss 
of use of a creative organ was awarded the veteran, as 
effectuated by a June 2005 decision.  

There is no indication that the veteran desires to further 
address the claim on appeal, or that such a desire remains 
unfulfilled.  Moreover, the veteran has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not apply here.  See 
Sanders v. Nicholson, supra.

The Board in March 2007 remanded the claim for a further VA 
examination to address the nature of the veteran's erectile 
dysfunction, as discussed below.  The Board finds those 
remand requirements to have been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  The case presents no reasonable possibility 
that additional evidentiary requests would further the claim 
here on appeal, as ample and sufficient evidentiary 
development, inclusive of obtaining pertinent private 
treatment and evaluation records, has been undertaken.  See 
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  Therefore, no 
useful purpose would be served in remanding this matter for 
yet more development prior to the current decision.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The RO provided 
notice of the Dingess decision by letter of June 2006, and 
the veteran was afforded appropriate notice and development 
assistance for his downstream issue of entitlement to a 
higher initial evaluation for erectile dysfunction.  The 
issue of effective dates to be assigned for ratings is not 
pertinent to the Board's determination here, since the Board 
here concludes that a compensable rating is not warranted.  
See Fenderson v. West, 12 Vet. App 119 (1999) (staged ratings 
to be considered for claims for initial evaluations with the 
grant of service connection).  Other downstream issues are 
not implicated by this decision, and are not within the ambit 
of the Board's jurisdiction in this case.  See 38 C.F.R. 
§§ 20.101, 20.200.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for a Compensable Initial Evaluation for 
Erectile Dysfunction

Service medical records show the veteran was treated for 
trauma to the penis, reportedly resulting in an upward bend 
during erection.  Examination revealed a ring of tissue 1-2 
centimeters proximal to the corona, and possible fracture of 
the corpora cavernosa.  The clinical impression was rupture 
of the corpora cavernosa. These service medical records also 
show the veteran was diagnosed with adult onset diabetes 
mellitus during routine physical examination. Upon service 
retirement examination in October 1975, his history of 
traumatic injury with resulting bend of the penis and rupture 
of the corpora cavernosa was noted.  However, the retirement 
physical examination was normal, and the clinical impression 
was chordee without hypospadies.  Although provided the 
opportunity to identify any additional symptoms associated 
with in-service injury, the veteran reported no pertinent 
complaints at that time.

The post-service medical records in the decades immediately 
after service are minimal, and are notably negative for any 
medical evidence documented complaints, findings, or 
diagnoses pertaining to erectile dysfunction or penile 
deformity.  In March 2004, the veteran underwent a VA 
examination to address his diabetes mellitus.  He then 
complained of erectile dysfunction for approximately 20 
years. At that time he reported a history of traumatic injury 
to the penis and said that his problems with erection had 
begun almost immediately after the injury.

Also of record is May 2005 medical opinion by the veteran's 
private treating physician.  The physician stated that the 
penile injury during service had created an apparent 
deformity and significant erectile dysfunction.  He reported 
that physical examination revealed an approximate 1.5 to 2 
centimeter nodular area, obviously fibrotic, in the corpus on 
the left, 0.5 to 2 centimeters below the corona of the penis. 
The physician concluded that upon even slight erection, the 
penis would deviate to the left and, according to the 
veteran, would be essentially nonfunctional in that state and 
direction.

The Board takes particular note of the nature of this 
conclusion.  Here, the private physician is not stating that 
the veteran would have a nonfunctional erection due to 
angular deviation, but that the veteran has reported this to 
be the case.  Thus, this opinion as to the non-functionality 
of the erection amounts to the veteran's self-report, and is 
not a medical opinion at all.  See LeShore V. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  The treating physician only 
opined as to the direction of deviation, based upon the 
location of the identified fibrotic area.  

Upon VA examination in August 2005 to assess the claimed 
erectile dysfunction for compensation purposes, the examiner 
reviewed the claims file and took a detailed history of the 
veteran's in-service injury and post-service clinical 
findings. The veteran again reported a history of blunt 
trauma to his penis while lifting a heavy load.  He said that 
after the injury he had bruising to the area, but was not 
pulled off duty or restricted to quarters.  He reported that 
he had continued to work, and did not realize he had problems 
until he began having difficulty with gaining or maintaining 
an erection.  He complained that he currently had very small 
erections and that his penis was bent to the left side when 
he had these, but he was able to ejaculate a small amount.  
His wife had become pregnant by him twice, although both 
children died in early infancy due to an RH blood 
incompatibility.  He denied problems with nephrolithiasis, 
urinary tract infections, pyelonephritis, or any other 
genitourinary tract complaints.  In terms of treatment, the 
veteran reported that he had tried medications, including 
Cialis and Viagra, but said neither had helped.  He said he 
had not tried injections or implants, but reported having 
tried a pump without success.  He also reported undergoing 
counseling.

The examiner found a normal penis, with no significant 
deformity.  The shaft was smooth without any bends or lumps.  
The scrotum and testicles were normal in size, with no 
tenderness to palpation or masses noted.  The cremasteric 
reflex was intact but not very strong.  

The examiner could not say that the veteran's erectile 
dysfunction was a direct result of the injury described.  The 
examiner explained that blunt trauma could cause some damage 
to penile muscular tissue and ultimately cause Peyronie's 
disease, but that this was not shown upon examination, and in 
any event usually required "repeated insults and injuries" 
to manifest itself, whereas the veteran reported that he had 
erectile dysfunction shortly after a single injury.  The 
examiner also felt that such a condition as Peyronie's 
disease would not cause loss of erectile function entirely, 
differentiating it from the veteran's alleged complete 
impotence.

During his July 2006 hearing before the undersigned, the 
veteran essentially reiterated previously submitted 
information concerning his in-service injury and resulting 
disability, as well as symptoms consistent with complaints 
made during VA examinations.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 
38 C.F.R. § 4.31.

The veteran's erectile dysfunction has been rated 
noncompensably disabling (a 0 percent rating) under DC 7522.  
Under this code, a 20 percent rating would be warranted if 
the evidence were to show penile deformity with loss of 
erectile power.  38 C.F.R. § 4.115b.

The Board notes that, although "deformity" is not defined 
in the regulations, at the time of his service retirement in 
1976 the veteran was noted to have chordee without 
hypospadies.  For purposes of reference only, and without 
reliance thereon, the Board notes that chordee is defined as 
a downward bowing of the penis as a result of a congenital 
anomaly (hypospadias) or a urethral infection (gonorrhea).  
Dorland's Illustrated Medical Dictionary at 322 (28th ed. 
1994)).  Thus, the veteran's history of chordee may possibly 
constitute a pre-existing deformity.

Prior to the Board's remand in March 2007, there were two 
opinions in conflict: the affirmative opinion is from the 
veteran's private internist, and the negative opinion by a VA 
urology specialist.  Based upon the degree of specificity of 
the description of deformity in the former report, and the 
lack of any specific statement in the latter report which 
either addressed, rebutted, or otherwise reconciled the 
inconsistent results, the Board sought an additional VA 
examination.  

Upon VA genitourinary examination in May 2007, the veteran's 
history was again noted.  The veteran then reported that he 
has had inability to achieve an erection sufficient for 
vaginal penetration for several years.  Upon physical 
examination, no deformity of the penis or scar or lesion was 
appreciated, with the exception of a small dark eschar on the 
dorsal aspect which the veteran reported was from a recent 
insect  bite.  The examiner noted that the medical record 
reflected past findings of penile deformity attributed to 
injury in service, but the examiner nonetheless reported 
finding none now.  The examiner specifically noted the report 
by a treating physician in May 2005 of a 1.5 to 2 centimeter 
nodular area, but the examiner reiterated in response that 
she found no such lesions.  

The Board thus is presented with two VA genitourinary 
examinations with no findings of penile deformity, and with a 
contrasting statement by a treating private internist that 
the above-noted nodular area was discernable.  The Board 
concludes that the weight of the evidence is thus to the 
effect that a penile deformity is not present.  As noted, the 
veteran reports inability to have an erection even with use 
of medication or a pump.  If such is the case, then there can 
be no deformity in the nature of an angular deviation of the 
erection, because there is no erection.  

The veteran has been awarded special monthly compensation 
based on loss of use of a creative organ, essentially based 
on loss of erectile power.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  The Board will not award compensation here to 
duplicate that benefit.  The Court has held that the Board 
must address pyramiding in this type of case, and provide an 
explanation of its application to the particular facts 
presented.  Fanning v. Brown, 4 Vet. App. 225, 231 (1993).  
Where disabilities overlap in their resulting physical 
impairment and effect on functioning or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same (overlapping) disability under various diagnoses 
(and hence with multiple ratings) is to be avoided.  
38 C.F.R. § 4.14.  Accordingly, the Board may not award a 
disability rating based on loss of erectile power alone.  

A compensable evaluation for the veteran's erectile 
dysfunction, properly rated as penile deformity under 
38 C.F.R. § 4.115(b), Diagnostic Code 7522, requires both 
deformity and loss of erectile power.  Having only one or the 
other is insufficient.  Here, the veteran alleges loss of 
erectile power and also alleges a penile deformity which the 
weight of the evidence shows not to be present in the 
veteran's non-erect penis.  He asserts that the deformity is 
present and causes a dysfunctional angular deviation of his 
erection.  He also alleges absence of erection.  Thus, this 
case presents a dichotomy under the applicable rating code 
which does not appear reconcilable.  If he has no erectile 
power, the deformity element of DC 7522 is missing, because 
there is no deformity in the non-erect penis.  If he has 
erectile power, the loss of erectile power element is 
missing.  Accordingly, the weight of the evidence is against 
a compensable rating for the veteran's erectile dysfunction.  
The 0 percent rating assigned by virtue of this decision for 
erectile dysfunction reflects the most disabling this 
disorder has been since the veteran's January 12, 2004, date 
of service connection for the disorder.  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).

The preponderance of the evidence is against the claim, and, 
therefore, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial evaluation for penile 
deformity is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


